Case 2:12-cr-01085-CAS Document 190-1 Filed 05/13/19 Page1of13 Page ID #:2007

EXHIBIT 1
Case 2:12-cr-01085-CAS Document 190-1 Filed 05/13/19 Page 2 of13 Page ID #:2008

April 2, 2019 Time-Sensitive Notification of Potential Adverse Action

Yongda Harris
74 Georgia St, #3
_ Boston, MA 02121

Yongda Harris:

As part of the background investigation! to which you consented, we obtained information from the below

source(s). Your offer with our company is conditioned on the satisfactory completion of all background checks required
for the position. As a result of the information, you may not be eligible for your new role or third'party assignment at
Bank of America.

* Information obtained from the FBI
Please review the enclosed copy of the information obtained.

* Ifthe enclosed information is incomplete or incorrect, and you have official documentation, such as certified
court documents, for example, that resolves the inaccuracies, send the documentation to Bank of America
Corporate Security at ml_Corporate_Security@bankofamerica.com within seven calendar days from the
date of this letter.

Note: While we welcome additional documentation that may clarify or correct the initial results of your
background check and the preliminary decision regarding employment eligibility, dissatisfaction or
disagreement with the hiring eligibility decision is not justification to support a dispute.

If you are able to provide additional information, other than what you have already provided, we will consider
the information before making a final employment decision.

If we do not hear from you within this time period, we will consider this issue closed.
If the information you believe is incorrect was obtained from the FBI, you have the right to change, correct or

update your record with the FBI by following the procedure referenced in the attachment: Procedure to Change,
Correct or Update FBI Records (Title 28, Code of Federal Regulations, Section 16.34).

Best regards,

Bank of America Corporate Security
Case 2:12-cr-01085-CAS Document 190-1 Filed 05/13/19 Page 3 of 13 Page ID #:2009

Enclosures:
Bank of America Massachusetts CORI Procedures
Information Concerning Process for Correcting a CORI

Procedure to Change, Correct or Update FBI Records - Title 28

FBI Rap Sheet

When you applied for employment or a third party assignment with Bank of America, you consented to an
investigation of your background, including but not limited to your criminal record. With your consent, your
fingerprints were matched against data contained in the FBI's criminal records, compiled from various law
enforcement agencies and courts. Additionally, you were asked to disclose any convictions or program entry
participation.
Case 2:12-cr-01085-CAS Document 190-1 Filed 05/13/19 Page 4of13 Page ID #:2010

BANK OF AMERICA MASSACHUSETTS CORI PROCEDURES

These procedures are applicable to the criminal history screening of prospective and current employees, contractors, and intems with
criminal record information originating in the State of Massachusetts,

Where Criminal Offender Record Information (CORI) and other criminal history checks may be part of a general background check
for employment, the following practices and procedures will be followed.

1, CONDUCTING CORI SCREENING

CORI checks will only be conducted as authorized by the DCJIS and M.G.L. c. 6, § 172, and only after a CORI
Acknowledgement Form has been completed.

lf a new CORI check is to be made on a subject within a year of his/her signing of the COR! Acknowledgement
Form, the subject shall be given seventy-two (72) hours notice that a new CORI check will be conducted,

2. ACCESS TO CORI

All CORI obtained from the DCJIS is confidential, and access to the information must be limited to those individuais
who have a need to know. This may include, but not be limited to, the Background Employment and Eligibility
Screening Team, the Criminal Adjudication Team, and the Staffing Operations Team. Bank of America will maintain
and keep a current list of each individual authorized to have access to, or view, CORI. This list will be updated
every six (6) months and is subject to inspection upon request by the DCJIS at any time.

3, CORI TRAINING

An informed review of a criminal record requires training. All personnel authorized to review or access CORI will
review, and will be thoroughly familiar with, the educational and relevant training materials regarding CORI laws
and regulations made available by the DCuIS.

4. USE OF CRIMINAL HISTORY IN BACKGROUND SCREENING

CORI used for employment purposes shall only be accessed for applicants who are otherwise qualified for the
position for which they have applied.

Unless otherwise provided by law, a criminal record will not automatically disqualify an applicant. Rather,
determinations of suitability based on background checks will be made consistent with this document, Bank of
America screening procedures, and any applicable law or regulations.

5. VERIFYING A SUBJECT'S IDENTITY

"

If a criminal record is received from the DCJIS, the information will be closely compared with the information on the

CORI Acknowledgement Form and any other identifying information provided by the applicant to ensure the record
belongs to the. applicant.

if the information in the CORI record provided does not exactly match the identification information provided by the

applicant, a determination is to be made by an individual authorized te make such determinations based on a
comparison of the CORI record and documents provided by the applicant.

6. INQUIRING ABOUT CRIMINAL HISTORY
Case 2:12-cr-01085-CAS Document 190-1 Filed 05/13/19 Page 5of13 Page ID #:2011

In connection with any decision regarding employment, the subject shall be provided with a copy of the criminal
history record, whether obtained from the DCJIS or from any other source, prior to questioning the subject about
his or her criminal history. The source(s) of the criminal history record will also be disclosed to the subject.

7. DETERMINING SUITABILITY

If a determination is made, based on the information as provided in Section V of these procedures, that the criminal
record belongs to the subject, and the subject does not dispute the record's accuracy, then the determination of
suitability for the position will be made. Unless otherwise provided by law, factors considered in determining
suitability may include, but not be limited to, the following:

(a) Relevance of the record to the position sought;
(5) The nature of the work to be performed;

(c) Time since the conviction:

d) Age of the candidate at the time of the offense;

@) Seriousness and specific circumstances of the offense;

g) Whether the applicant has pending charges:

(

(

(f) The number of offenses;

(

(h) Any relevant evidence of rehabilitation or lack thereof; and
(

i) Any other relevant information, including information submitted by the candidate or requested by the
organization.

The applicant is to be notified of the decision and the basis for it in a timely manner.

Bank of America is subject to numerous laws and regulations. For example, as a federally insured financial
institution, Bank of America is regulated by the Federal Deposit Insurance Corporation (FDIC) and therefore must
remain in compliance with guidelines as set forth in Section 19 of the Federal Deposit Insurance Act (FDIA).
individuals with convictions for certain criminal offenses involving dishonesty, breaches of trust, money laundering
or participation in a pre-trial diversion for such offenses are prohibited by the FDIC from being associated with or
employed by an insured depository institution, such as Bank of America.

8. ADVERSE DECISIONS BASED ON CORI

If Bank of America is inclined to make an adverse decision based on the results of a criminal history background
check, the applicant will be notified as soon as practicable. The subject shall-be provided with a copy of Bank of
America's CORI Procedures and a copy of the criminal history. The source(s) of the criminal history will also be
revealed. The subject will then be provided with an opportunity to dispute the accuracy of the CORI record.
Subjects shall also be provided a copy of DCJIS' Information Concerning the Process for Correcting a
Criminal Record.

9. SECONDARY DISSEMINATION LOGS

All CORI obtained from the DCJIS is confidential and can only be disseminated as authorized by law and regulation. A central
secondary dissemination log shall be used to record dissemination of CORI outside the Company, including dissemination at
the request of the subject.
Case 2:12-cr-01085-CAS Document 190-1 Filed 05/13/19 Page 60f 13 Page ID #:2012

INFORMATION CONCERNING THE PROCESS IN CORRECTING A CRIMINAL RECORD

1. If you have undergone a background check by an agency that has received a criminal record from
the DCJIS, you may ask the agency to provide you with a copy of the criminal record. You may

also request a copy of your adult criminal record from the Department of Criminal Justice

Information Services, 200 Arlington Street, Suite 2200, Chelsea, MA 02150 or by calling

(617)660-4640 or go to hitp://Awww.mass.gov/Eeons/docs/ciis/cori_request_ personal.pdf

2, The DCJIS charges $25.00 fee to provide an individual with a copy of his/her criminal record.

You may complete an affidavit of indigency and request that the DCJIS waive the fee.

3. Upon receipt, review the record. If you need assistance in interpreting the entries or dispositions,
please review the disposition code and how to read a criminal record on the DCJIS website

www.mass,.gowcis/cori/cori_bop.himl

4, The DCJIS does not offer walk-in service but you may call our Legal Division at (617)660-
4760 for assistance or the CARI Unit of the Office of the Commissioner of Probation at
(617)727-5300.

5. If you believe that.a case is opened on your record that should be marked closed, you may contact
the Office of the Commissioner of Probation Department at the court where the charges were

brought and request that the case(s) be updated.

6. If you believe that a disposition is incorrect, contact the Chief Probation Officer at the court
where the charges were brought or the CARI Unit at the Office of the Commissioner of Probation

and report that the court incorrectly entered a disposition on your criminal record.

7. If you believe that someone has stolen or improperly used your identity and were arraigned on
criminal charges under your name, you may contact the Office of the Commissioner of Probation
CARI Unit or the Chief Probation Officer in the court where the charges were brought. For a

° listing of courthouses and telephone numbers please see
wwiw.mass.cov/cjis/cori/cori codes court.html

8. In some situations of identity theft, you may need to contact the DCuIS to arrange to have

fingerprints analysis conducted.

 

 

 

 

 
Case 2:12-cr-01085-CAS Document 190-1 Filed 05/13/19 Page 7of13 Page ID #:2013

9. If there is a warrant currently outstanding against you, you need to appear at the court and ask

that the warrant be recalled. You cannot do this over the telephone.

10. If you believe that an employer, volunteer agency, housing agency or municipality has been
provided with a criminal record that does not pertain to you, the agency should contact the CORI

Unit for assistance at (617)660-4640.
Case 2:12-cr-01085-CAS Document 190-1 Filed 05/13/19 Page 8of13 Page ID #:2014

Procedure to Change, Correct or Update FBI Records

TITLE 28 JUDICIAL ADMINISTRATION
CHAPTER 1, DEPARTMENT OF JUSTICE
PART 16 PRODUCTION OR DISCLOSURE OF MATERIAL OR INFORMATION

subpart c PRODUCTION OF FBI IDENTIFICATION RECORDS IN RESPONSE TO WRITTEN
REQUESTS BY SUBJECTS THEREOF

16.34 Procedure to obtain change, correction or updating of identification records.

If, after reviewing his/her identification record, the subject thereof believes that it is incorrect or incomplete
in any respect and wishes changes, corrections or updating of the alleged deficiency, he/she should make
application directly to the agency which contributed the questioned information. The subject of a record may
also direct his/her challenge as to the accuracy or completeness of any entry on his/her record to the FBI,
Criminal Justice Information Services (CJIS) Division, ATTN: SCU, Mod. D2, 1000 Custer Hollow Road,
Clarksburg, WV 26306. The FBI will then forward the challenge to the agency which submitted the data
requesting that agency to verify or correct the challenged entry, Upon the receipt of an official
communication directly from the agency which contributed the original information, the FBI CJIS Division
will make any changes necessary in accordance with the information supplied by that agency.

[Order No. 113486, 51 FR 16677, May 6, 1986, as amended by Order No. 225899, 64 FR 52226, Sept. 28,
1999]
Case 2:12-cr-01085-CAS Document 190-1 Filed 05/13/19 Page 9of13 Page ID #:2015

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION
CRIMINAL JUSTICE INFORMATION SERVICES DIVISION
CLARKSBURG, WV 26306

NJFPI0092
TCN 0000873896

THE FBI IDENTIFIED YOUR TEN-PRINT SUBMISSION WHICH
CONTAINED THE FOLLOWING DESCRIPTORS:

NAME HARRIS, YONGDA

SEX RACE BIRTH DATE HEIGHT WEIGHT BYES HATR
M A 1983/11/27 508 190 BROWN BLACK
STATE ID BIRTH PLACE

NULL PEOPLES REPUBLIC OF CHINA

CITIZENSHIP

UNITED STATES

OTHBR BIRTH SOCIAL
DATES SCARS-MARKS-TATTOOS SECURITY MISC NUMBERS
NONE NONE XXX-XX-XXXX NONE

ALIAS NAME(S)
NONE
Case 2:12-cr-01085-CAS Document 190-1 Filed 05/13/19 Page 100f13 Page ID #:2016

END OF COVER SHEET

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION
CRIMINAL JUSTICE INFORMATION SERVICES DIVISION
CLARKSBURG, WV 26306

NJFPIOO9Z ICN B2019081000000077820

BECAUSE ADDITIONS OR DELETIONS MAY BE MADE AT ANY TIME, A NEW COPY
SHOULD BE REQUESTED WHEN NEEDED FOR SUBSEQUENT USE.

THIS RECORD IS SUBJECT TO THE
FOLLOWING USE AND DISSEMINATION RESTRICTIONS

UNDER PROVISIONS SET FORTH IN TITLE 28, CODE OF FEDERAL
REGULATIONS (CFR), SECTION 50.12, BOTH GOVERNMENTAL AND NONGOVERNMENTAL
ENTITIES AUTHORIZED TO SUBMIT FINGERPRINTS AND RECEIVE FBI IDENTIFICATION
RECORDS MUST NOTIFY THE INDIVIDUALS FINGERPRINTED THAT THE FINGERPRINTS
WILL BE USED TO CHECK THE CRIMINAL HISTORY RECORDS OF THE FBI.
IDENTIFICATION RECORDS OBTAINED FROM THE FBI MAY BE USED SOLELY FOR
THE PURPOSE REQUESTED AND MAY NOT BE DISSEMINATED OUTSIDE THE RECEIVING
DEPARTMENT, RELATED AGENCY OR OTHER AUTHORIZED ENTITY. IF THE INFORMATION
ON THE RECORD IS USED TO DISQUALIFY AN APPLICANT, THE OFFICIAL MAKING THE
DETERMINATION OF SUITABILITY FOR LICENSING OR EMPLOYMENT SHALL PROVIDE THE
APPLICANT THE OPPORTUNITY TO COMPLETE, OR CHALLENGE THE ACCURACY OF, THE
INFORMATION CONTAINED IN THE FBI IDENTIFICATION RECORD. THE DECIDING
OFFICIAL SHOULD NOT DENY THE LICENSE OR EMPLOYMENT BASED ON THE
INFORMATION IN THE RECORD UNTIL THE APPLICANT HAS BEEN AFFORDED A
REASONABLE TIME TO CORRECT OR COMPLETE THE INFORMATION, OR HAS DECLINED TO
DO SO. AN INDIVIDUAL SHOULD BE PRESUMED NOT GUILTY OF ANY CHARGE/ARREST
FOR WHICH THERE IS NO FINAL DISPOSITION STATED ON THE RECORD OR OTHERWISE
DETERMINED. IF THE. APPLICANT WISHES TO CORRECT THE RECORD AS IT APPEARS
IN THE FBI'S CJIS DIVISION RECORDS SYSTEM, THE APPLICANT SHOULD
BE ADVISED THAT THE PROCEDURES TO CHANGE, CORRECT OR UPDATE THE RECORD ARE
SET FORTH IN TITLE 28, CFR, SECTION 16.34.

- FBI IDENTIFICATION RECORD -

WHEN EXPLANATION OF A CHARGE OR DISPOSITION IS NEEDED, COMMUNICATE
DIRECTLY WITH THE AGENCY THAT FURNISHED THE DATA TO THE FBI.
Case 2:12-cr-01085-CAS Document 190-1 Filed 05/13/19 Page 110f13 Page ID #:2017

END OF PART 1 - PART 2 TO FOLLOW

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION
CRIMINAL JUSTICE INFORMATION SERVICES DIVISION
CLARKSBURG, WV 26306

NJFPIO09Z ICN £2019081000000077820
PART 2

~ FBI IDENTIFICATION RECORD - FBI NO.-865885RD5

NAME FBI NO. DATE REQUESTED
HARRIS, YONGDA HUANG 865885RD5 2019/03/22

SEX RACE BIRTH DATE HEIGHT WEIGHT EYES HAIR
M A 1983/11/27 507 165 BRO BLK

BIRTH PLACE
PEOPLES REPUBLIC OF CHINA

PATTERN CLASS CITIZENSHIP
LS LS LS LS LS LS LS LS LS LS PEOPLES. REPUBLIC OF CHINA
ONITED STATES

1-ARRESTED OR RECEIVED 2012/10/06

AGENCY-ICE-INVEST EL SEGUNDO (CAICE2800)
AGENCY CASE-

FINGERPRINT INFORMATION
BSI/40059864076
PRINT DATE/2012/10/06

PHOTO INFORMATION ~ 2 PHOTOS AVATLARLE
Case 2:12-cr-01085-CAS Document 190-1 Filed 05/13/19 Page 120f13 Page ID #:2018

NAME USED-HARRIS, YOUGDA HUANG
CHARGE 1-5402-TRANSP DANGEROUS MATERIAL

END OF PART 2 - PART 3 TO FOLLOW

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION
CRIMINAL JUSTICE INFORMATION SERVICES DIVISION
CLARKSBURG, WV 26306

NJFPI0092 . ICN £2019081000000077820
PART 3

- FBI IDENTIFICATION RECORD - FBI NO.-865885RD5
2-ARRESTED OR RECEIVED 2013/09/26
AGENCY-USM BOSTON (MAUSM0100)
AGENCY CASE-

FINGERPRINT INFORMATION
BST/2000189488322
PRINT DATE/2013/09/26

PHOTO INFORMATION - 2 PHOTOS AVAILABLE
BSI/40059864080
POSE/ DESC/
PHOTO DATE/2013/09/26
BSI/40059864079
POSE/ DESC/
PHOTO DATE/2013/09/26

CHARGE 1-5012-PROBATION VIOLATION

COURT- ()
CHARGE-PROBATION VIOLATION
11/8/13 6 MONTH CONFINEMENT,
HOME CONFINEMENT UNTIL SPACE AVAILABLE AT CORRECTIONS CTR,

$1549 RESTITUTION TO ELECTRONIC MONITORING DEVICE COMPANY,
ALL ORIGINAL CONDITIONS

RECORD UPDATED 2019/03/22
Case 2:12-cr-01085-CAS Document 190-1 Filed 05/13/19 Page 13 0f13 Page ID #:2019

ALL ENTRIES CONTAINED IN THIS FBI RECORD ARE BASED ON
FINGERPRINT COMPARISONS AND PERTAIN TO THE SAME INDIVIDUAL.

THE USE OF THIS RECORD IS REGULATED BY LAW. IT IS PROVIDED FOR OFFICIAL
USE ONLY AND MAY BE USED ONLY FOR THE PURPOSE REQUESTED.
